UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD DEWAYNE JEFFRIES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00056-MR-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Dewayne Jeffries, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald Dewayne Jeffries appeals the district court’s

order denying his “Motion for Public Access to CJA Itemization

of Attorney Fees and Services w/Dates.”        We have reviewed the

record and found no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Jeffries, No. 1:07-cr-00056-MR-1 (W.D.N.C. Jan. 24, 2012).          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2